Judgment unanimously affirmed. Memorandum: Although the determination whether an eligible youth is a youthful offender must affirmatively appear in the record (see, CPL 720.20 [1]), and although the court here failed to recite specifically that defendant was being denied youthful offender status, the record otherwise conclusively demonstrates, albeit by implication, that the court determined that defendant was not a youthful offender (see, People v Greene, 54 AD2d 621). (Appeal from judgment of Niagara County Court, Hannigan, J. — petit larceny.) Present —Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.